Citation Nr: 1335375	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-27 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of an indirect left inguinal hernia.



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1975 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  



FINDINGS OF FACT

1.  The Veteran was diagnosed with a left indirect inguinal hernia while in service and underwent surgery.

2.  The Veteran has been shown to have a current scar that is related to his hernia surgery in service.  



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a scar in the left inguinal area was incurred in active service. 38 U.S.C.A. 38  U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board has granted the Veteran's claim for residuals of an indirect left inguinal hernia.  Therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.
Law and Analysis

The Veteran has asserted that he had a hernia in service and that he still experiences occasional pain in the area where his hernia was removed.   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for residuals of an indirect left inguinal repair, characterized as a scar in the left inguinal area.

The Veteran's service treatment records show that there was no hernia noted during his March 1975 entrance examination.  He later sought treatment in October 1983 with complaints of pain and swelling in the left inguinal region that began four days earlier.  He was diagnosed with an indirect left inguinal hernia and underwent surgery to repair the hernia in November 1983.  The Veteran was discharged from the hospital on convalescent leave that same month and returned in December 1983 at which time he was discharged to duty with a profile.  The remainder of his service treatment records are negative for any complaints or treatment for a hernia or residuals thereof.  In fact, during a November 1986 examination, it was noted that the Veteran had undergone a hernia repair, but he did not report any ongoing problems pertinent to the hernia.  He also underwent a medical evaluation board for back and neck pain in April 1992 during which a physical examination did not note any pertinent abnormalities.  

In connection with his current claim, the Veteran was afforded a VA examination in April 2010 during which he specifically denied any recurrence of the hernia.  Instead, the Veteran reported feeling occasional pain at the site of the hernia repair with heavy lifting, climbing, and walking.  He indicated that the pain was sharp, lasted a few minutes, and resolved on its own.  The Veteran indicated that he also had a well-healed scar.  A physical examination did reveal a four and a half inch scar in the left inguinal area; however, the examiner noted that there was no recurrence of the hernia and that there was no tenderness on palpation and no organomegaly.  The diagnosis was a well-healed scar from the left herniorrhaphy in service with no recurrence of the hernia itself.  

A May 2012 VA medical opinion indicated that there was no residual from the hernia surgery other than the scar previously identified on examination.  

Based on the foregoing, the Board concludes that the Veteran currently has a scar that is related to his hernia surgery.  Accordingly, service connection is warranted for service connection for residuals of an indirect left inguinal repair, characterized as a scar in the left inguinal area.


ORDER

Service connection for a scar in the left inguinal area is granted.




____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


